Case 1:17-cr-00358-CMA Document 62 Filed 09/23/20 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


Criminal Action No. 17-cr-00358-CMA

UNITED STATES OF AMERICA,

          Plaintiff,

v.

JOSHUA OMAR GARCIA,

          Defendant.


              ORDER DENYING GOVERNMENT’S MOTION TO RECONSIDER


          This matter is before the Court on the Government’s Motion for Reconsideration.

(Doc. # 61.) For the following reasons, the Court denies the motion. 1

                                      I.   BACKGROUND

          This case involves a shoplifting incident that the Government decided to make

into a federal case, but then let the grand jury indictment against Mr. Garcia remain

sealed for two years. The Government’s only explanation for such a long delay in

pursuing prosecution of Mr. Garcia is that the Government deemed it inconvenient to try

this case in federal court while Mr. Garcia was litigating a criminal case in Colorado

state court. As a result, however, Mr. Garcia was forced to remain in pretrial

confinement pending his state court trial because of the federal detainer. Moreover,



1   Mr. Garcia did not file a Response.
Case 1:17-cr-00358-CMA Document 62 Filed 09/23/20 USDC Colorado Page 2 of 5




after it decided to pursue criminal charges against Mr. Garcia, the Government failed to

take steps to preserve relevant evidence, which was then destroyed. Accordingly, this

Court found that the Government’s actions in this case deprived Mr. Garcia of his

constitutional right to a speedy trial. (Doc. # 60.)

       In the instant Motion, the Government asks the Court to reconsider that decision.

Notably, the Government’s Motion does not dispute the majority of the Court’s findings

and conclusions, including the following:

   •   Mr. Garcia’s Sixth Amendment speedy trial rights attached twenty-three (23)

       months before he was arrested for the charges at issue in this case. (Id. at 7.)

   •   “[T]he Government certainly did not need twenty-three months to prepare” a

       simple shoplifting case. (Id. at 8.)

   •   “To the extent it would have been merely inconvenient for the Government” to try

       this case while Mr. Garcia’s state court case was pending, “that inconvenience is

       outweighed by the simplicity of the instant case, and the extent to which the state

       and federal cases are distinct.” (Id. at 11) (citation omitted).

Rather, the Government’s Motion seeks reconsideration of the Court’s analysis with

respect to whether Mr. Garcia suffered prejudice due to the delay that the Government

caused.

                                II.     LEGAL STANDARD

       Litigants may raise motions for reconsideration “in criminal cases even though

the Federal Rules of Criminal Procedure do not specifically provide for them.” United

States v. Christy, 739 F.3d 534, 539 (10th Cir. 2014). “A motion to reconsider may be


                                               2
Case 1:17-cr-00358-CMA Document 62 Filed 09/23/20 USDC Colorado Page 3 of 5




granted when a court has misapprehended the facts, a party’s position, or the law.” Id.

(citing Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000)). Specific

grounds include: “(1) an intervening change in the controlling law, (2) new evidence

previously unavailable, and (3) the need to correct clear error or prevent manifest

injustice.” Servants of Paraclete, 204 F.3d at 1012.

       “A motion to reconsider should not be used to revisit issues already addressed or

advance arguments that could have been raised earlier.” Christy, 739 F.3d at 539.

Thus, “[a] motion to reconsider is not a second chance for the losing party to make its

strongest case or to dress up arguments that previously failed.” United States v. Huff,

782 F.3d 1221, 1224 (10th Cir. 2015) (citation omitted).

                                    III.   ANALYSIS

       The Court determined that Mr. Garcia suffered prejudice for two independent

reasons. Specifically, the Court found that, due to the delay, both relevant evidence

was lost and Mr. Garcia unnecessarily spent two years in pretrial incarceration. The

Government has not presented grounds for the Court to reconsider its conclusion that

Mr. Garcia was prejudiced by the delay that it caused.

       First, the Government argues that the Court erred by not holding a hearing on

Mr. Garcia’s Motion. However, the Government does not cite to any authority in support

of the proposition that a court must hold a hearing on a motion, especially when it

deems a hearing unnecessary in light of the evidence and arguments presented in the

parties’ briefing. After thoroughly reviewing the record, the Court determined that “a




                                            3
Case 1:17-cr-00358-CMA Document 62 Filed 09/23/20 USDC Colorado Page 4 of 5




hearing would not materially assist in the determination of [Mr. Garcia’s] Motion.” (Doc.

# 60 at 1 n.1.) The Government has not shown that determination to be erroneous.

       Second, the Government asserts that it has come into possession of evidence

that would show that the surveillance video was deleted 36 days after the events at

issue in this case, and that date was before the federal grand jury returned the

indictment. (Doc. # 61 at 3.) Assuming, arguendo, that the video was deleted when the

Government suggests, the Court’s conclusion would not change. The Government

decided to initiate criminal proceedings against Mr. Garcia. The Government had the

ability to preserve evidence from the scene of the alleged crime. The Government failed

to do so. Thus, the loss of the evidence is still attributable to the Government.

       Third, the Government argues that the Court erred by “not allow[ing] the

Government to impeach” Mr. Garcia’s family members who submitted evidence showing

that they were “gathering funds to post bond when they discovered that ‘it was no longer

possible to bond [Mr. Garcia] out’ due to the federal detainer.” (Doc. # 60 at 16) (citing

(Doc. # 48-2 at 2)). The Court found the evidence Mr. Garcia’s family submitted to be

persuasive. The Government suggests that there is a theoretical possibility that—

through cross examination—it may have cast doubt on the evidence. However, that

position is inherently speculative and does not constitute grounds for the Court to

reconsider its decision.

       In summary, the Government has not shown that the Court has “misapprehended

the facts, a party’s position, or the law.” Christy, 739 F.3d at 539 (citation omitted).

Consequently, reconsideration is not warranted with respect to either of the Court’s


                                              4
Case 1:17-cr-00358-CMA Document 62 Filed 09/23/20 USDC Colorado Page 5 of 5




independent justifications for finding that Mr. Garcia suffered prejudice due to the

Government’s delay in this case.

                                   IV.   CONCLUSION

       Based on the foregoing, the Government’s Motion for Reconsideration (Doc. #

61) is DENIED.



       DATED: September 23, 2020

                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             5
